Citation Nr: 0030408	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  90-22 565A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for sciatic 
hypesthesia, residuals of electric shock injury of the left 
lower extremity.


REPRESENTATION

Appellant represented by:   The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
February 1974.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1989 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO), in pertinent part, 
reduced the evaluation assigned residuals of an electrical 
burn of the veteran's left leg.  In March 1992 and December 
1993, the Board remanded this claim (and others not now 
before the Board) to the RO for additional development.  In 
May 1995, after the RO had completed the requested 
development and returned the case to the Board, the Board, in 
pertinent part, denied the veteran's claim of entitlement to 
a compensable evaluation for sciatic hypesthesia, residuals 
of electric shock therapy of the left lower extremity.  

The veteran appealed the Board's May 1995 decision to the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) 
(hereinafter, "the Court").  In December 1996, the Court 
issued a Memorandum Decision, in pertinent part, vacating the 
Board's May 1995 decision denying a compensable evaluation 
for sciatic hypesthesia and remanding it for the following 
purposes: (1) to consider a November 1989 examination 
conducted for the purpose of receiving Social Security 
Administration (SSA) disability benefits, a January 1991 
letter from W. L. Jeffrey, M.D., and May 1992 reports of fee 
basis examinations; and (2) to provide an adequate statement 
of the reasons and bases for its decision.  The Board 
remanded this case to the RO in October 1997 and April 1999 
in order to comply with the December 1996 order of the Court.



FINDING OF FACT

Residuals of the veteran's in-service electric shock injury, 
which include sensory changes in the left lower extremity, 
cause no more than mild impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
evidence satisfies the criteria for a 10 percent evaluation 
for sciatic hypesthesia, residuals of electric shock injury 
of the left lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 
1991) as amended by HR 4864, Veterans Claims Assistance Act 
of 2000 (November 9, 2000); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.40-4.42, 4.124a, Diagnostic Code 
8520 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to a compensable disability evaluation for residuals of an 
electric shock injury of the left lower extremity, 
characterized by the RO as "sciatic hypesthesia."  The 
veteran claims that such an evaluation is warranted because 
his disability causes severe impairment.  As the record 
stands, the Board believes there is sufficient medical 
evidence of record to decide this claim.  As previously 
indicated, the Board remanded this claim to the RO on 
multiple occasions from 1992 to 1999.  In April 2000, the RO 
completed its duty to assist the veteran by obtaining a 
comprehensive medical opinion addressing the severity of the 
veteran's disability.  No additional evidence is needed to 
decide equitably the veteran's claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential in 
determining the level of current impairment that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. 
§ 4.1.  Nevertheless, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

In this case, the veteran served on active duty from November 
1971 to February 1974.  In November 1972, he sustained 
electrical burns on his hands and his feet when a wire he was 
pulling through trees came into contact with a high tension 
electric line.  This incident, which resulted in the veteran 
being affixed to the wire for approximately 5 or 10 minutes 
while his muscles contracted, necessitated an 18-day hospital 
stay.  On admission to the emergency room immediately 
following the incident, the veteran's vital signs were 
stable, and although he complained of some burning pain in 
his lower extremities, he did not appear in acute distress.  
An examination of the veteran's extremities conducted at that 
time revealed two small, one-centimeter second degree burns 
on the lateral aspect of his palms, a 9 x 4 centimeter first 
degree burn over the dorsum of his right foot and an 
approximately 4 x 5 centimeter first degree burn over the 
lateral aspect of his left ankle.  The physician noted no 
other abnormalities.  During his stay, the veteran noted 
marked weakness in his walk and persistent deep aching pain 
in the lower extremities.  On discharge, he was diagnosed 
with electrical burns on the hands and feet, traumatic 
myositis secondary to electrical burns and sciatic nerve 
neuritis secondary to electrical burns.  

In January 1973, a physician noted that the veteran's 
electrical burns had been limited to a small area on his 
hands and feet, and concluded that the veteran did not have 
any obvious muscle damage despite his consistent complaints 
of pain in his legs, muscle weakness in his lower extremities 
and arthralgia.  During a hospitalization for an evaluation 
of "electric myopathy" from February 1973 to June 1973, the 
veteran still complained of weakness in both of his lower 
extremities and his condition was noted to be unchanged.  

In June 1973, the veteran underwent a Medical Board 
evaluation for purposes of determining his fitness for 
service.  This examination revealed burns that had healed 
without problem, no obvious atrophy or fasciculations in the 
upper or lower extremities, no limitation of motion of any 
joint, good strength and muscle tone in the upper 
extremities, definite weakness in the quadriceps bilaterally 
(greater on the left), weakness of dorsiflexion and plantar 
flexion (greater on the left), and a normal neurological 
examination.  In its report, the Medical Board noted that the 
veteran's course in the hospital was essentially unremarkable 
and that his condition had remained relatively stable since 
February 1973.  It rendered a diagnosis of neuropathy in the 
lower extremities, secondary to post electric shock, with 
pain, and recommended that the veteran be found unfit for 
general military service.  An October 1973 addendum to the 
Medical Board report reflects that the veteran underwent 
psychiatric and psychological evaluations, scored clinically 
significant in areas on hysteria, depression and 
hypochondriasis, the pattern of which is sometimes indicative 
of hysterical personality, and was diagnosed as having mild 
situational stress reaction due to his physical injury.  
According to a December 1973 addendum to the report, the 
veteran still had weakness, especially in his left lower 
extremity.  

In January 1974, an Army Physical Evaluation Board found the 
veteran unfit for service and recommended that he be placed 
on the Temporary Disabled Retired List (TDRL) with a 40 
percent evaluation.  In February 1974, the veteran was 
granted a temporary disability retirement and assigned an 80 
percent evaluation for his disability. 

In May 1974, the veteran applied for VA compensation for his 
disability.  By rating decision dated September 1974, the RO 
granted the veteran service connection and assigned him a 10 
percent evaluation for residuals of an electrical burn of the 
left leg.  The RO based its assignment of the 10 percent 
evaluation on the fact that the veteran was shown to have 
hypoesthesia, which is impaired or decreased tactile 
sensibility, see Tucker v. West, 11 Vet. App. 369, 371 (1998) 
(citing Webster's Medical Desk Dictionary 316 (1st ed. 
1986)), below the knee of his left leg during an August 1974 
VA examination.  Following the RO's grant, the veteran 
elected not to receive VA benefits in lieu of his retired 
pay.

The veteran remained on the TDRL for an extended period, 
during which time he underwent an electromyograph that showed 
minimal evidence of neurogenic involvement in the anterior 
tibial and gastrocnemius, was found to have stocking-type 
hypoesthesia, and was diagnosed with neuropathy (October 
1975) and severe paralysis of the left sciatic nerve 
(December 1975, by the Army Physical Evaluation Board).  In 
June 1977, an electromyograph and electroencephalogram 
disclosed no abnormalities.  The veteran was thus, found fit 
for duty on the basis that there was no evidence of residual 
neurologic disease from the high voltage electrical shock. 

In October 1988, the veteran filed a claim for VA 
compensation for residuals of severe electrical shock.  By 
rating decision dated November 1989, the RO reduced the 
evaluation assigned the veteran's residuals of an electric 
burn of the left leg to zero percent pursuant to Diagnostic 
Code 8520.  The RO based the assignment of the noncompensable 
evaluation on a July 1989 VA examination report disclosing no 
neurological abnormalities.  This appeal ensues from the RO's 
November 1989 rating decision.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2000), 
incomplete paralysis of the sciatic nerve warrants a 10 
percent evaluation if it is mild, a 20 percent evaluation if 
it is moderate, a 40 percent evaluation if it is moderately 
severe or a 60 percent evaluation if it is severe with marked 
muscular atrophy.  An evaluation of 80 percent is warranted 
for complete paralysis of the sciatic nerve, where the foot 
dangles and drops, with no active movement possible of the 
muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost.  

Disability related to a neurological condition is ordinarily 
to be rated in proportion to the impairment of motor, 
sensory, or mental functions, especially complete or partial 
loss of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etc.  In rating peripheral nerve injuries and 
the residuals of such, attention should be given to the site 
and character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120 (2000).

In addition, 38 C.F.R. § 4.124(a) provides that the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
Part 4, Note preceding Diagnostic Code 8510 (2000) (emphasis 
added).  

In this case, resolving reasonable doubt in the veteran's 
favor, the Board finds that a 10 percent evaluation more 
nearly approximates the veteran's left lower extremity 
disability picture.

As an initial matter, the Board notes that, according to the 
Court, the Board's only concern is the extent to which the 
veteran's sciatic hypesthesia impairs his ability to 
function.  In September 1992, the RO recharacterized the 
veteran's left lower extremity disability as "sciatic 
hypesthesia, residuals of electric shock injury of the left 
lower extremity."  In light of that recharacterization, the 
Court, in its December 1996 Memorandum Decision, noted that 
"the only issue on appeal is the electric-shock residuals 
related to the veteran's service-connected sciatic 
hypesthesia; issues relating to the possibility of service 
connection for electric-shock residuals other than those 
connected to his service-connected sciatic hypesthesia are 
not properly before this Court."  See page 8 of Memorandum 
Decision.  

Based on the Court's notation in this regard, the Board, in 
its April 1999 Remand, requested that the RO obtain an 
opinion from a VA examiner as to whether sciatic hypesthesia, 
to the extent it exists and is due to the veteran's residuals 
of electric shock injury of the left lower extremity, causes 
mild, moderate or severe incomplete paralysis.  In compliance 
with the Board's remand instructions, the RO obtained a 
medical opinion in April 2000.  This opinion discloses the 
level of impairment caused by the residuals of the veteran's 
electric shock injury, but does not specifically indicate 
whether the residuals noted constitute sciatic hypesthesia.  
Moreover, the other medical evidence of record provides no 
guidance on this matter as it clearly conflicts regarding 
whether the veteran actually has sciatic hypesthesia.  

Despite the above facts, the Board does not believe an 
additional medical opinion is needed to clarify how the 
residuals noted by the VA examiner should be characterized.  
Rather, in light of the fact that the symptoms on which the 
RO initially based its grant of service connection and 
assignment of a 10 percent evaluation for the veteran's left 
lower extremity disability in September 1974 are the same 
symptoms the VA examiner recently noted as currently causing 
mild impairment, the Board will consider these symptoms as 
residuals of the veteran's service-connected left lower 
extremity disability regardless of how they should be 
characterized and to evaluate the severity of these symptoms 
accordingly.  

The veteran has undergone multiple medical evaluations since 
the electric shock injury occurred, but only one physician, 
the VA examiner who prepared an opinion in April 2000, has 
quantified the degree of impairment caused by residuals of 
this injury.  Prior to this opinion, the level of impairment 
caused by these residuals was unclear due to three facts: (1) 
In approximately 1988, the veteran had a cerebrovascular 
accident (CVA), which physicians have indicated might be the 
cause of some of the veteran's reported symptomatology; (2) 
The veteran has diabetes, which one physician has indicated 
causes the veteran's decreased vibration sensation and 
decreased deep tendon reflexes of the lower extremity; and 
(3) The veteran has consistently proven to be unreliable in 
reporting his symptoms and responding to testing.  Multiple 
physicians have indicated that the veteran puts forth a poor 
effort on testing, is malingering and has no organic or 
functional problem due to his service-connected left lower 
extremity disorder.  

In any event, prior to the submission of the April 2000 
opinion, physicians noted that the veteran had the following 
abnormalities of the left lower extremity due, at least in 
part, to the in-service electric shock injury: dysfunction of 
the legs (December 1988); slow gait, some loss of muscle 
strength, sensory loss (stocking/glove distribution) (January 
1989); a shuffling gait with decreased deep tendon reflexes, 
laxity of the left knee, a tendency for the left ankle to 
supinate, and left-sided weakness (January 1991); limited 
flexion of the left knee, a foot drop and an absent ankle 
jerk (May 1992); and muscle weakness, a limp, and an unsteady 
gait pattern (July 1996).  

Based on some of the evidence noted above, the Social 
Security Administration (SSA) found that, since 1985, the 
veteran has had severe residual dysfunction of the upper and 
lower extremities due to severe electrical shock.  The SSA, 
which did not consider the effect the veteran's stroke and 
diabetes has had on his ability to function, did not specify 
the level of impairment caused solely by the veteran's left 
lower extremity disability.  Thus, the Board cannot rely on 
this opinion in evaluating the severity of this disability.  

Instead, the Board must rely on the VA examiner's April 2000 
opinion, which, as previously indicated, quantifies the 
degree of impairment caused by the veteran's left lower 
extremity disability.  According to this opinion, which is 
comprehensive and supported by adequate rationale: (1) The 
veteran has true weakness in his lower limbs, but no 
significant reflex changes from side to side; (2) "[S]ome of 
the sensory symptoms in the veteran's lower limbs may be a 
result of electric shock....but "the stroke may be more likely 
the cause of some of his disability; (3) It is doubtful that 
any residual impairment is more than mild as a result of the 
electric shock; and (4) The "[veteran] probably has mild 
residual sensory changes as a result of the electrical shock, 
but ... his disability is unlikely the result of these 
changes." 

The VA examiner clearly indicates that the veteran does have 
some residual of the electric shock to the left lower 
extremity.  However, he also makes clear based on his 
extensive review of the record including an accurate history 
of the injury in question that any residual of that injury, 
namely residual sensory changes, is, at most mild in degree.  
He indicates further, that although it is difficult to assess 
current functioning without an examination, whatever 
disability the veteran does have at present which could 
account for his complaints and findings is not due to the 
inservice injury or to the service-connected disability at 
issue.  Thus, although the examiner did not specifically 
indicate whether the residual sensory changes were due to 
damage to the sciatic nerve, he did indicate that there were 
probably, at most, some mild residual sensory changes that 
could be attributed to the service-connected left lower 
extremity disability.  As noted above, peripheral nerve 
injury that results in wholly sensory impairment warrants a 
rating for mild to moderate impairment.  According to the 
applicable legal criteria, when, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 
1991) as amended by HR 4864, Veterans Claims Assistance Act 
of 2000 (November 9, 2000).  Based on the foregoing, the 
Board accepts the April 2000 opinion as evidence of mild 
incomplete paralysis, thereby justifying the assignment of a 
10 percent evaluation for the veteran's left lower extremity 
disability under 38 C.F.R. § 38 C.F.R. 4.124a, Diagnostic 
Code 8520 (2000).  An evaluation in excess of 10 percent is 
not warranted, however, as the VA examiner who offered the 
April 2000 opinion specifically indicated that the residuals 
of the left lower extremity disability are no more than mild.  
Moreover, there is no other persuasive medical evidence of 
record indicating otherwise.  

The veteran has submitted evidence that residuals of his in-
service electric shock injury, which include sensory changes 
in the left lower extremity, cause no more than mild 
impairment.  In light of this fact and resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
evidence satisfies the criteria for a 10 percent evaluation 
for sciatic hypesthesia, residuals of electric shock injury 
of the left lower extremity.  The veteran's claim for this 
benefit must therefore be granted.



ORDER

A 10 percent evaluation for sciatic hypesthesia, residuals of 
electric shock injury of the left lower extremity, is granted 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 11 -


- 9 -


